Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, and 5-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP 2017-084633 A to Tadashi Nakagawa. (Cited in IDS filed 09 February 2021 using Applicant-provided English translation), hereinafter referred to as "TADASHI”.
Regarding Claims 1 and 8, TADASHI teaches a fuel cell assembly (see phosphoric acid fuel cell 10 in FIG 1, P5-6) having a stacked structure in which single cells 20 are laminated. The phosphoric acid fuel cell 10 (see FIG 1) has a first end of the stack and a second end of the stack, each having a single cell nearest there since the cells are configured in a stack as required by the claim. Further, TADASHI teaches there being a matrix (14) having an electrolyte (see aqueous solution containing phosphoric acid in P5/para3) sandwiched therebetween an anode (see fuel electrode 16) and a cathode (see air electrode 17), there being porous carbon plates (18, 19) having gas channels (30, 31), and separators (22, 24). TADASHI teaches, during operation, when phosphoric acid in the matrix 14 decreases, the stored 
	Regarding Claims 5 and 6, TADASHI teaches the porous carbon plates having gas channels on both outer surfaces (see P4/para2) wherein porous carbon plates (18, 19) are disposed on the outer surface of the anode (fuel electrode 16) and cathode (air electrode 17), respectively, where there are a plurality of gas flow paths (30, 31), respectively, through which gas flows—fuel gas in gas flow path 30 and air (oxidant gas) in gas flow path 31 (see P5/para5-7).
Regarding Claim 7, TADASHI teaches an embodiment wherein porous carbon plate 18 (see P5/para4-7 to P6/para1) disposed on the outer surface of the anode (fuel electrode 16) functions as phosphoric acid reservoir plates by being porous and that in this case, phosphoric acid may not be stored 
The Examiner further notes that as the fuel cell operates, the quantity of electrolyte therein each component would vary and reach some manner of steady state for regular operation, therefore quantities of electrolyte is material worked upon by the apparatus and can also be assessed under MPEP 2115.
Regarding Claim 9, TADASHI teaches the electrolyte supply having a first plate of the porous material, the first plate defining a portion of the anode flow field of the first end fuel cell (see porous carbon plate 18 disposed on the outer surface of the anode (fuel electrode 16) side functioning as phosphoric acid reservoir plate by being porous; see also TADASHI teaching porous carbon plates in each unit, and thus, the cell unit at both end has them in P5-6); the electrolyte collector having a second plate of the porous material, the second plate defining a portion of the cathode flow field of the second end fuel cell (see porous carbon plate 19 on the cathode (air electrode 17) side in P5-6). 
Regarding Claim 10, TADASHI teaches the porous carbon plates having gas channels on both outer surfaces (see P4/para2) wherein porous carbon plates 18, 19 are disposed on the outer surface of the anode (fuel electrode 16) and cathode (air electrode 17), respectively, where there are a plurality of gas flow paths 30,31, respectively, through which gas flows—fuel gas in gas flow path 30 and air (oxidant gas) in gas flow path 31 (see P5/para5-7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-084633 A to Tadashi Nakagawa. (cited in IDS filed 09 February 2021 using Applicant-provided English translation), hereinafter referred to as "TADASHI” as applied to claim 1 above, and further in view of JP 10-021948 A to Asano Akihiko (cited in IDS filed 09 February 2021 using Applicant-provided English translation), hereinafter referred to as "ASANO”.
Regarding Claim 2, while TADASHI teaches porous carbon plates in each unit, and thus, the cell unit at both end has them, TADASHI is silent to there being a first and second cooler adjacent to respective first and second end fuel cells, wherein the first cooler includes the anode flow field of the first end fuel cell and the electrolyte supply, and the second cooler includes the cathode flow field of the second end fuel cell and the electrolyte collector. 
ASANO teaching a phosphoric acid type fuel cell having a stacked structure is relied upon for its teaching of cooling plate 7 disposed in the upper and lower portions (see [0014-0018], see also FIG 2) wherein a cooling plate 7 is adjacent to cell 1 (first end fuel cell) and a cooling plate 7 is adjacent to cell 4 (second end fuel cell). 
One having ordinary skill in the art as of the effective filing date of the claimed invention would be motivated to modify TADASHI with the teachings of ASANO to take advantage of its improved temperature control properties as ASANO teaches the scattering of phosphoric acid depends on the temperature of the battery and gas flow rate (see ASANO [0008]).
Regarding Claims 3 and 4, TADASHI teaches the electrolyte supply having a first plate of the porous material, the first plate defining a portion of the anode flow field of the first end fuel cell (see porous carbon plate 18 disposed on the outer surface of the anode (fuel electrode 16) side functioning as phosphoric acid reservoir plate by being porous; see also TADASHI teaching porous carbon plates in each unit, and thus, the cell unit at both end has them in P5-6); the electrolyte collector having a second 
ASANO teaching a phosphoric acid type fuel cell having a stacked structure is relied upon for its teaching of cooling plate 7 disposed in the upper and lower portions (see [0014-0018], see also FIG 2) wherein a cooling plate 7 is adjacent to cell 1 (first end fuel cell) and a cooling plate 7 is adjacent to cell 4 (second end fuel cell). While ASANO is not particular to the first and second cooler having a pocket that receives the first and second plate, it would be obvious to one skilled in the art as of the effective filing date of the claimed invention that maximizing surface area between the cooling means and the feature to-be-cooled by wrapping the cooling means therearound edges of the feature improves the ability of the cooling means to regulate its temperature. 
One having ordinary skill in the art as of the effective filing date of the claimed invention would be motivated to modify TADASHI with the teachings of ASANO to take advantage of its improved temperature control properties as ASANO teaches the scattering of phosphoric acid depends on the temperature of the battery and gas flow rate (see ASANO [0008]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0375118 A1 to Patterson, JR. et al. (filed Jun 27 2017) teaches a fuel cell having a component wherein electrolyte absorbing material being porous and having a particular pore size regulates liquid electrolyte throughout the fuel cell. 
US 2019/0165401 A1 to Patterson, JR. (filed Nov 30 2017) teaches a fuel cell assembly having two coolers 62 with flow plates 40 therebetween (see FIG 2) wherein the coolers 62 facilitate managing the electrolyte acid in the cells.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288. The examiner can normally be reached Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723